Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 04/20/2021.
In accordance with Applicant’s amendment, claims 1, 4-5, 8-9, and 12 are amended.  Claims 1-12 are currently pending.

Response to Amendment
The objection applied to claims 1, 5, and 9 in the previous office action is withdrawn in response to applicant’s amendment resolving the grammatical deficiencies in these claims.
The §112(b) rejection applied to claims 1-12 in the previous office action is withdrawn in response to applicant’s amendment resolving the antecedent basis deficiencies in these claims.

Response to Arguments
Applicant's arguments (Remarks at pgs. 9-14) with respect to the §101 rejection of claims 1-12 have been considered, but are not persuasive.
Applicant first argues with respect to Step 2A Prong Two of the eligibility inquiry that the claims provide a solution directed to “a structured way of resource utilization for performing a complex task thereby evaluating an end to end performance in any industrial warehouse”  and refers to the mapping, evaluating, and replacing steps in support of the suggestion that the claimed invention “overcomes issues of accuracy and efficiency associated with unstructured data and processes” (Remarks at pgs. 10-12), “outperforms performance when automation entails parallel processing, superior service demands or delegation of workload” and “provides accurate characterization of automated workflow resource patterns for higher concurrency loads with multiple classes load dependent service demands” such that “The claim as a whole integrates the method of evaluating performance of workflow resource patterns into a practical application of workflow automation” (Remarks at pg. 13).  The Examiner respectfully disagrees.
In response to Applicant’s reliance on the mapping, evaluating, and replacing steps in support of the assertion that the claims provide a “structured way of resource utilization for performing a complex task thereby evaluating an end to end performance in any industrial warehouse” that overcome “issues of accuracy and efficiency associated with unstructured data and processes,” the Examiner first emphasizes that, but for the generic processor and computer elements (memory, I/O interfaces, memory, machine readable storage medium) recited in the claims, the mapping, evaluating, and replacing activities could be performed in the human mind (via observation, evaluation, judgment, or opinion) and thus fall under the “Mental Processes” abstract idea grouping set forth in the 2019 PEG.  Accordingly, the mapping, evaluating, and replacing are not evaluated as “additional elements” under Step 2A Prong Two because these steps are part of the abstract idea itself.  In addition, with respect to claim limitation describing the request as being for “a plurality of tasks in an industrial warehouse,” the Examiner notes that the “industrial warehouse” claim language does not impose meaningful limitation on the claim or otherwise serve to integrate the claim into a practical application, but instead amounts, at most, to “field of use,” which is not sufficient to integrate the judicial exception into a practical application.  MPEP 2106.05(h).
Next, in response to Applicant’s suggestion that the claims overcome “issues of accuracy and efficiency associated with unstructured data and processes,” “outperforms performance when automation entails parallel processing, superior service demands or delegation of workload” and “provides accurate characterization of automated workflow resource patterns for higher concurrency loads with multiple classes load dependent service demands,” these are mere conclusory statements because Applicant has not shown these alleged improvements to necessarily be achieved by the claimed invention.
For example, Applicant argues that the step for “evaluating, by the processor (104), performance of each workflow resource pattern…” step results in “robustly analyzing end to end performance of the workflow resource pattern maximizing throughput, improvising [sic] accuracy, increasing efficiency and thereby minimizing cost.  However, Applicant has provided no rationale or cited any portion of the Specification providing a nexus between the “evaluating” step and maximizing throughput, improving accuracy, increasing efficiency, or minimizing cost.  Even assuming arguendo that the “evaluating” step somehow results in an improvement in throughput, accuracy, efficiency or cost minimization (which has not been shown),  such an alleged improvement would be confined to the abstract idea itself, which is not enough to confer eligibility on the claim.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).
Similarly, Applicant has not shown that the invention overcome “issues of accuracy and efficiency associated with unstructured data and processes.”  Notably, Applicant’s claimed invention does not appear not even be confined specifically to structured or unstructured processes, and thus an alleged improvement over “unstructured data and processes” lacks merit because the claims do not disclaim “unstructured data and processes” from falling within the scope of the workflow resource patterns covered by the claims.
In response to Applicant’s assertion that the claimed invention “outperforms performance when automation entails parallel processing, superior service demands or delegation of workload” and “provides accurate characterization of automated workflow resource patterns for higher concurrency loads with multiple classes load dependent service demands,” these are conclusory statements that have not been shown to be achieved, and moreover, these assertions appear to rely on features not actually recited in the claims.  For example, the claims do not recite or require the involvement of parallel processing, delegation of workload, multiple classes load dependent service demands, and the Examiner further notes that it is would be improper to import such limitations from the specification.  See Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  See also, CollegeNet, Inc. v. Apply Yourself Inc., 418 F.3d 1225, 1231 (Fed. Cir. 2005) (while the specification can be examined for proper context of a claim term, limitations from the specification will not be imported into the claims).  Accordingly, Applicant’s arguments relying on these unclaimed features are not persuasive.
For the reasons provided above, Applicant’s arguments concerning the §101 rejection are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the claimed method (claims 1-4), system (claims 5-8), and one or more non-transitory machine readable information storage mediums (claims 9-12) are directed to potentially eligible categories of subject matter (i.e., processes, machine, and article of manufacture respectively).  Accordingly, claims 1-20 satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2A Prong One of the eligibility inquiry, it is next noted that the claims recite an abstract idea that falls into the “Mental Processes” abstract idea grouping set forth in the 2019 PEG.  In particular, the claims recite limitations for receiving, disintegrating, generating, mapping, evaluating, and replacing which, but for the generic processor and computer elements (memory, I/O interfaces, memory, machine readable storage medium) recited in the claims, can be performed in the human mind (via observation, evaluation, judgment, or opinion), thus falling within the “Mental Processes” abstract idea grouping.  The limitations reciting the abstract idea(s) as recited in exemplary claim 1, are (Note: The “additional elements,” which are not part of the abstract idea, are enclosed in parentheses):  (processor implemented) method for evaluating performance of workflow resource patterns, the method comprising: receiving, by a (processor) (104), a request for executing a plurality of tasks in an industrial warehouse; disintegrating, by the (processor) (104), each task from the plurality of tasks into a plurality of subtasks; and dynamically, generating, by the (processor) (104), a plurality of workflow resource patterns corresponding to the plurality of sub tasks, wherein each workflow resource pattern is associated with a set of resource agents selected from a plurality of resource agents based on an availability of the plurality of resource agents for executing the task; mapping, by the (processor) (104), each workflow resource pattern to a queueing mode among a plurality of queueing modes of a queueing station in a hybrid queueing network model for execution of the task, wherein mapping is based on a completion probability value and a think time, and wherein the queueing mode of the queueing station comprises a single class queueing mode, a scale out class queueing mode, a scale up class queueing mode and a hybrid scale class queueing mode; evaluating, by the (processor) (104), performance of each workflow resource pattern that is mapped to the single class queueing mode or to the scale out class queueing mode, wherein the performance is estimated by computing a response time and a queue length for each workflow resource pattern, wherein the performance of each workflow resource pattern is analyzed based on a throughput, a service demand and a concurrency for the workflow resource pattern; and replacing, by the (processor) (104), the queuing mode mapped with the workflow resource pattern with another queuing mode of the queueing station, wherein the queueing mode is replaced dynamically based on the performance evaluated.  Independent claims 5 and 9 recite similar limitations as those set forth above and are therefore found to recite the same abstract idea as claim 1.
Therefore, because the limitations above set forth activities falling within the “Mental Processes” abstract idea grouping described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below. 
With respect to Step 2A Prong Two of the 2019 PEG, it has been determined that the judicial exception is not integrated into a practical application.  With respect to independent claims 1/5/9, the additional elements are directed to: a processor implemented method, a processor (claim 1), a system, a memory storing instructions, one or more Input/Output (IO) interfaces; and one or more processors coupled to the memory via the one or more I/O interface (claim 5), and one or more non-transitory machine readable information storage mediums (claim 9).  These elements have been evaluated, but fail to integrate the abstract idea into a practical application because merely describe elements of a generic computer to perform the abstract idea, similar to adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application.  See MPEP 2106.05(f)/(h).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).  Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  With respect to independent claims 1/5/9, the additional elements are directed to: a processor implemented method, a processor (claim 1), a system, a memory storing instructions, one or more Input/Output (IO) interfaces; and one or more processors coupled to the memory via the one or more I/O interface (claim 5), and one or more non-transitory machine readable information storage mediums (claim 9).  These elements have been evaluated, but fail add significantly more to the claim because they set forth elements of a generic computer for implementing the abstract idea, similar to adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more.  Notably, Applicant’s Specification suggests that virtually any type of computing device under the sun can be used to implement the claimed invention (Specification at paragraph [024]:  e.g., “the system 100 can be implemented in a variety of computing systems, such as laptop computers, notebooks, hand-held devices, workstations, mainframe computers, servers, a network cloud and the like”).  Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Dependent claims 2-4, 6-8, and 10-12 recite the same abstract idea as recited in the independent claims and when evaluated under Step 2A Prong One have been found to merely refine the abstract idea with details/steps that fall within same “Mental Processes” abstract idea grouping discussed above in the analysis of independent claims 1/5/9, in particular by reciting additional details or steps that can be performed in the human mind (via observation, evaluation, judgment, or opinion), thus falling within the same “Mental Processes” abstract idea grouping as claims 1/5/9.  Even if the “computing” activity recited in claims 3-4, 7-8, and 11-12 is understood as invoking a computer for performing the steps of computing the response time and computing the queue length, any involvement of a computer in computing the response time and queue length involves, at most, the reliance on a generic computer as a tool to perform the claim step, similar to adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application or significantly more than the abstract idea.  See MPEP 2106.05(f)/(h).  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Allowable over the prior art
Claims 1-12 are allowable over the prior art for the following reasons:  With particular respect to independent claims 1/5/9, although the prior art of record teaches features including receiving, by a processor a request for executing a plurality of tasks (See, e.g., Li -  US 2006/0224432 at paragraph 22:  “generating a request for work, the workflow comprising a plurality of tasks each of which must be implemented to fulfil the request for work”); disintegrating, by the processor, each task from the plurality of tasks into a plurality of subtasks (Li at paragraph 25:  “constraint may comprise a start time and/or an end time and/or a duration for one or more tasks forming a subset of the tasks forming the entire workflow”), including requests in an industrial warehouse (See, e.g., Yao et al. – US 2018/0182054 at paragraph 27: “task assignment system 106 may receive and/or access various input data and format warehouse management described herein into one or more linear programming problems. The task assignment system 106 may also call the optimization engine … Based on the results of the optimization engine 108, the task assignment system may generate task assignments”); generating, by the processor, a plurality of workflow resource patterns (See, e.g., Bobak et al. – US 2009/0171708 at paragraph 9:  “obtaining a template to be used in creating a workflow, the template representing a pattern of resources, relationships and operations”), the prior art does not teach or render obvious the combination of limitations directed to dynamically, generating, by the processor (104), a plurality of workflow resource patterns corresponding to the plurality of sub tasks, wherein each workflow resource pattern is associated with a set of resource agents selected from a plurality of resource agents based on an availability of the plurality of resource agents for executing the task; mapping, by the processor (104), each workflow resource pattern to a queueing mode among a plurality of queueing modes of a queueing station in a hybrid queueing network model for execution of the task, wherein mapping is based on a completion probability value and a think time, and wherein the queueing mode of the queueing station comprises a single class queueing mode, a scale out class queueing mode, a scale up class queueing mode and a hybrid scale class queueing mode; evaluating, by the processor (104), performance of each workflow resource pattern that is mapped to the single class queueing mode or to the scale out class queueing mode, wherein the performance is estimated by computing a response time and a queue length for each workflow resource pattern, wherein the performance of each workflow resource pattern is analyzed based on a throughput, a service demand and a concurrency for the workflow resource pattern; and replacing, by the processor (104), the queuing mode mapped with the workflow resource pattern with another queuing mode of the queueing station, wherein the queueing mode is replaced dynamically based on the performance evaluated, as required by independent claims 1/5/9, thus rendering claims 1-12 as allowable over the prior art.  Claims 1-12 are not allowable, however, because claims 1/5/9 are objected to and because claims 1-12 are rejected under 35 USC §101 and §112(b), as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pandya et al. (US 2018/0158016):  discloses a workflow management system integrating robots, including features for real-time monitoring of performance parameters or resources (robot agents or human agents), including modeling movements, operations, and timings of virtual agents corresponding to human and robot agents performing assigned tasks and in order to identify an optimal allocation of resources or assets for a given workflow without actual execution of the tasks (paragraph 32).
Philips et al. (US 2018/0308022):  discloses features for executing a flexible workflow, including features for determining a best ordering of tasks in accordance with specified constraints and a model trained using historic execution data, cost metrics, and contextual data (paragraph 16).
Kattepur et al. (US 2019/0049975):  discloses a method/system for optimally allocating warehouse procurement tasks to distributed robotic agents, including features for subdividing tasks among a plurality of picking agents (resources) (at least paragraphs 33 and 49).
Gou H, Huang B, Liu W, Ren S, Li Y (2000) An agent-based approach for workflow management. In: IEEE international conference on systems, man, and cybernetics, 2000 Nashville, TN, pp 292–297.:  discloses agent-based features for modeling and managing workflow, including both human and machine-based resources.
Edward A. Stohr; J. Leon Zhao. Workflow Automation: Overview and Research Issues. Information Systems Frontiers; Sep 2001; 3, 3; ABI/INFORM Global. pg. 281.:  discloses various topics within the field of workflow automation and workflow management systems, including managerial control through detailed analysis of activities of agents and performance of a workflow process (pg. 285), and ongoing workflow research issues in the art, such as scalability, dynamic process change, and  flexible modeling of workflows (pg. 289).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
05/02/2021